                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

HENRY LAW FIRM                                                                   PLAINTIFF

V.                               CASE NO. 5:18-CV-5066

CUKER INTERACTIVE, LLC
and ADEL ATALLA                                                              DEFENDANTS


             JUDGMENT AS TO SEPARATE DEFENDANT ADEL ATALLA

       In accordance with the Memorandum Opinion and Order filed this day, IT IS

HEREBY ORDERED AND ADJUDGED that separate Defendant Adel Atalla, as personal

guarantor for the legal services debts of Cuker Interactive, LLC, is liable to Plaintiff Henry

Law Firm in the total amount of $1,201,802.32, with interest accruing at a rate of 6% per

annum until paid in full.

       IT IS SO ORDERED AND ADJUDGED on this 4th day of January, 2019.



                                           /s/ Timothy L. Brooks   _____________
                                           TIMOTHY L. BROOKS
                                           UNITED STATES DISTRICT JUDGE
